** Summary **
SCHOOL DISTRICT AUTHORIZED TO RELEASE CERTAIN PERSONAL PUPIL INFORMATION A school district is authorized to provide personal information concerning pupils of the public schools as to participation in athletics and school activities, and the winning of honors and awards. Further, information concerning age and scholastic records may be provided to proper school and college officials or other organizations at the discretion of the school district board of Education.  The Attorney General has considered your opinion request wherein you asked the following question: "Would a school district legally be able to give to a college recruiting office or other ethical organization the names of graduating seniors?" Title 70 O.S. 6-115 [70-6-115] (1971) provides as follows: "It shall be unlawful and a misdemeanor for any teacher to reveal any information concerning any child obtained by him in his capacity as teacher except as may be required in the performance of his contractual duties, except said information may be furnished to the parent or guardian of said child upon request." Section 70 O.S. 6-115 [70-6-115], originally enacted in 1949, has not been interpreted by any Attorney General opinion nor construed by any Oklahoma court decision. A similar provision, though, was construed in Elder v. Anderson, 205 Cal.App.2d 326,23 Cal.Rptr. 48 (1962). Said provision was more extensive than the Oklahoma provision, but generally provided that no teacher nor governing board employee shall give out any personal information concerning any particular minor pupil enrolled in the public schools of California excepting as to parents or guardians and civil authorities.  In Elder, school officials were sued in an action upon libel and the Court of Appeals held that if in fact, the statements as issued by school officials concerning two students were false and defamatory, such defendants would not be immune from a libel suit. The Court indicated that the provision in question required a strict interpretation and in this regard, the Court specifically held as follows: "Personal information concerning pupils of the public schools may be given out as to participation in athletics and school activities, winning of honors and awards, and personal information concerning age and scholastic records of pupils may be given to professional schools and colleges, but under no circumstance is any personal information to be given out by a school or its officials for any other purpose, whether beneficial or detrimental, except in a public hearing provided for after final action of the governing board of the school district." (Emphasis added) Graduation from an accredited high school in the state of Oklahoma is a matter of the fulfillment of certain required course offerings as dictated by the State Board of Education and the local Board of Education, see Annual Bulletin for Elementary and Secondary Schools Number 113-R State Department of Education Section 8, pages 37-41. Complete and accurate records of attendance and scholarship are required to be kept for all students, and academic marks of all students are required to be recorded in the permanent record of the school district at the end of each semester, see Annual Bulletin Number 113-R pages 22-23. Further, 70 O.S. 14-114 [70-14-114] (1971) requires specifically that each governing board of each school district in Oklahoma prepare duplicate copies of individual scholastic and other permanent records relating to each pupil enrolled. Because graduation exists as a matter of record, the State Board of Education permits the furnishing of such records when so requested by a proper school official. A determination of the propriety of issuing such information would then be a decision of the local school district Board of Education, such Board being the governing authority of the school district, see 70 O.S. 5-106 [70-5-106] (1971). The local Board of Education is specifically authorized to exercise sole control over all of the schools and property of the school district subject to the provisions of the Oklahoma School Code, see 70 O.S. 5-117 [70-5-117] (1971). Therefore, it is the opinion of the Attorney General that your question be answered as follows: A school district is authorized to provide personal information concerning pupils of the public schools as to participation in athletics and school activities, and the winning of honors and awards. Further, information concerning age and scholastic records may be provided to proper school and college officials or other organizations at the discretion of the school district Board of Education.  (Larry L. French) ** SEE: OPINION NO. 78-209 (1978) **